Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 1 of 8




                  Exhibit E
            Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 2 of 8


                                                                                                                   mwe.com

                                                                                                                   Nicole Castle
                                                                                                                Attorney at Law
                                                                                                             ncastle@mwe.com
                                                                                                               +1 212 547 5480




July 8, 2021

VIA EMAIL

David P. Chiappetta
Perkins Coie
505 Howard Street, Suite 1000
San Francisco, CA 94105
DChiappetta@perkinscoie.com

Re:    Donald R. Cameron, et al. v. Apple Inc., Case No. 19-cv-03074-YGR
       In Re Apple iPhone Antitrust Litigation, Case No. 11-cv-06714-YGR

Dear David:


       We write regarding our May 26, 2021 letter, your June 4, 2021 letter, and our subsequent meet and
confer conversation concerning Microsoft’s production of documents in the above-referenced litigations.

       I.      Communications with Named Plaintiffs, Coalition Members, and Their Counsel

        Defendant Apple Inc.’s (“Apple”) Requests for the Production of Documents (the “Requests”) –
specifically Requests 42 – 44, and 49 – seek communications between Microsoft (including Microsoft’s
counsel) and various parties in the above referenced litigations, including their counsel, as well as any
named consumer plaintiff, named developer plaintiff, any members of the Coalition for App Fairness,
and/or any their counsel) regarding the subject matter of the above-referenced litigations and/or matters
relating to app marketplaces and Apple’s guidelines and policies (the “Communications”). As discussed
during our meet and confer, the Communications are relevant and must be produced. For clarity, named
plaintiffs and members of the Coalition for App Fairness counsel include, but are not limited to:

       a.   Cravath Swaine & Moore LLP;

       b. Faegre Drinker Biddle & Reath LLP;

       c. Wiggin and Dana LLP;

       d. Hagens Berman Sobol Shapiro LLP;

       e. Wolf Haldenstein Adler Freeman & Herz LLP;


                              340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                              US practice conducted through McDermott Will & Emery LLP.
           Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 3 of 8



David P. Chiappetta
July 8, 2021
Page 2

       f. Alioto Law Firm;

       g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

       h. Calcaterra Pollack LLP;

       i. Nedeau Law PC;

       j. Law Offices of Lawrence G. Papale;

       k. Law Offices of Jeffery Kenneth Perkins;

       l. Alexander H. Schmidt, Esq.;

       m. Berman Tabacco;

       n. Thomas C. Willcox;

       o. Freed Kanner London Millen LLC;

       p. Sperling & Slater P.C.;

       q. The Kanter Law Group; and

       r. Saveri & Saveri, Inc.

       Following up on our discussion and in the spirit of compromise, Apple has narrowed its Request
Nos. 44 and 49 as outlined below:
          Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 4 of 8



David P. Chiappetta
July 8, 2021
Page 3

 Request               Original Language                          Narrowed Language
   No.
 44      ALL COMMUNICATIONS between YOU               ALL COMMUNICATIONS between YOU
         and any APP DEVELOPER, INCLUDING             and any actual or proposed founder or
         EPIC CONCERNING:                             member of the COALITION, INCLUDING
         a. the DEFENDANT’S iOS App Store,            Basecamp, Blix Inc., Blockchain.com,
         INCLUDING any guidelines, policies, and      Deezer, EPIC, European Publishers
         procedures for the DEFENDANT’S iOS           Council, Match Group Inc., News Media
         App Store;                                   Europe, Prepear Inc., ProtonMail,
         b. policies, practices, and/or procedures forSkyDemon, and Tile, CONCERNING:
         handling and processing payments for the     a. the DEFENDANT’S iOS App Store,
         sale of IN-APP PRODUCTS;                     INCLUDING any guidelines, policies, and
         c. the following ongoing litigation,         procedures for the DEFENDANT’S iOS
         INCLUDING declarations, anticipated oral     App Store;
         testimony, or documentary evidence relating  b. the DEFENDANT;
         to the same:                                 c. the COALITION; or
         i. Pepper v. Apple Inc., Case No. 4:11-cv-   d. the following ongoing litigation,
         06714-YGR (N.D. Cal.);                       INCLUDING declarations, anticipated oral
         ii. Lawrence v. Apple Inc., Case No. 4:19-   testimony, or documentary evidence relating
         cv-02852-YGR (N.D. Cal.);                    to the same:
         iii. Cameron v. Apple Inc., Case No. 419-cv- i. Pepper v. Apple Inc., Case No. 4:11-cv-
         03074-YGR (N.D. Cal.);                       06714-YGR (N.D. Cal.);
         iv. Sermons v. Apple Inc., Case No. 4:19-cv- ii. Lawrence v. Apple Inc., Case No. 4:19-
         03796-YGR (N.D. Cal.); and                   cv-02852-YGR (N.D. Cal.);
         v. Epic Games, Inc. v. Apple Inc., Case No.  iii. Cameron v. Apple Inc., Case No. 419-cv-
         4:20-cv-05640-YGR (N.D. Cal.).               03074-YGR (N.D. Cal.);
                                                      iv. Sermons v. Apple Inc., Case No. 4:19-cv-
                                                      03796-YGR (N.D. Cal.); and
                                                      v. Epic Games, Inc. v. Apple Inc., Case No.
                                                      4:20-cv-05640-YGR (N.D. Cal.).
 49        ALL COMMUNICATIONS with any actual Now covered by narrowed Request 44
           or proposed founder or member of the       above.
           COALITION, INCLUDING Basecamp,
           Blix Inc., Blockchain.com, Deezer, EPIC,
           European Publishers Council, Match Group
           Inc., News Media Europe, Prepear Inc.,
           ProtonMail, SkyDemon, and Tile,
           CONCERNING the COALITION, the
           DEFENDANT, any APP
           MARKETPLACE(S), YOUR APP(s),
           and/or any allegations or suspicion of any
           anti-competitive conduct or behavior.
               Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 5 of 8



David P. Chiappetta
July 8, 2021
Page 4

       The Communications – particularly those with other developers concerning, among other things,
the Apple App Store – will be relevant to issues of class certification as well as issues relating to the merits
of Apple’s case, including whether there are individualized differences among developers that cannot be
adjudicated on a class wide basis and issues concerning injury.

         In addition, given Microsoft’s participation in the Epic v. Apple trial, it is conceivable that
Microsoft will also be a witness in the above captioned actions. Accordingly, Apple is entitled to
discovery information about the motivations and potential biases of witnesses that may appear against it
at trial. The Communications will provide exactly those types of documents. Apple must be provided
this discovery now – before the conclusion of fact discovery – to avoid a situation where Microsoft delays
production, is later put on a trial witness list and then claims that Apple’s later requests for documents are
untimely.

         II.      Wright Documents

       As discussed during our meet and confer, Apple seeks the custodial files from Ms. Wright that are
responsive to the topics in Apple’s Requests. 1 Apple proposes the following search terms be run across
Ms. Wright’s entire custodial file for the entire time Ms. Wright has been employed at Microsoft:

               1. “App Store”

               2. Apple

               3. “Coalition for App Fairness”

               4. “Walled Garden”

               5. “Closed System”

               6. Principles and “Microsoft Store”

               7. Epic

               8. Sweeney

               9. Monopoly


1
  Apple notes that it previously met and conferred with Jonathan Kanter and Brandon Kressin, counsel for Microsoft, and did
request custodial files from Ms. Wright in connection with both her deposition and trial testimony. Even after the Court in
Epic explained that “the failure to produce relevant documents, including documents relevant to the individual testifying
witness, to both parties (here, to Apple) will be factored into the individual witness’ credibility, and, if necessary, may warrant
the striking of testimony,” Microsoft still refused to produce any of Ms. Wright’s custodial documents. Epic v. Apple, 20-cv-
05640-YGR (D.E. 437). The consequence of Microsoft’s decision not to produce these documents– i.e., whether Ms. Wright’s
testimony will be given an adverse credibility finding – is still pending before the Court.
          Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 6 of 8



David P. Chiappetta
July 8, 2021
Page 5

          10. Antitrust

          11. Unlawful

          12. Unfair

          13. Commission

          14. Revenue w/2 Share

          15. @cravath.com

          16. Gammill

          17. David w/2 Evans

          18. Susan w/2 Athey

          19. Michael w/2 Cragg

          20. Ned w/2 Barnes

          21. Peter w/2 Rossi

          22. James w/2 Mickens

          23. Gonzalez w/2 Rogers

          24. Pepper

          25. Lawrence

          26. Cameron

          27. Sermons

          28. “Pure Sweat” or PSB or PureSweat

       In addition to these search terms, Apple seeks the following “go-get” items from Ms. Wright’s
custodial file:

          1. All internal notes or memoranda prepared concerning 2020 meetings with Apple regarding
             xCloud; and

          2. All profit and loss statements and reports.
           Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 7 of 8



David P. Chiappetta
July 8, 2021
Page 6

III.   Athey Documents

      Apple also seeks the custodial files from Ms. Athey that are responsive to the topics in Apple’s
Requests. Apple proposes the following search terms be run across Ms. Athey’s entire custodial file:

          1. “App Store”

          2. Apple

          3. Monopoly

          4. Antitrust

          5. Unlawful

          6. Unfair

          7. Commission

          8. Revenue w/2 Share

       In addition to these search terms, Apple seeks the following “go-get” items from Ms. Athey’s
custodial file:

          1. Athey’s engagement letter or employment contract with Microsoft; and

          2. Athey’s consultancy agreement with Microsoft.

IV.    Request No. 23

       Finally, Apple requests that Microsoft produce documents concerning Microsoft’s decision to
change the commission rates on the Microsoft Store from 30% to 12% in response to Request No. 23
(“REPORTS CONCERNING YOUR decision to change any commission rates on APPS or IN-APP
PRODUCTS distributed through YOUR APP MARKETPLACE(S)”).

                                        *      *      *
             Case 4:20-cv-05640-YGR Document 808-6 Filed 08/20/21 Page 8 of 8



David P. Chiappetta
July 8, 2021
Page 7

       Please confirm by July 12, 2021 that Microsoft will fully comply with producing these materials.
If Microsoft does not plan to produce any documents and we remain at impasse, we plan to initiate the
process to compel these materials. Apple reserves all rights.

Sincerely,

/s/ Nicole Castle

Nicole Castle


cc:    John Calandra, Esq. (via email)
       Michael R. Huttenlocher, Esq. (via email)
       Elizabeth Rodd, Esq. (via email)
